SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2017 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Publicly-Held Company Corporate Taxpayer's ID (CNPJ/MF): 33.042.730/0001-04 NOTICE TO THE MARKET National Steel Company—CSN (BOVESPA: CSNA3; NYSE: SID) (the “Company”) informs that it has not been able to publish its audited financial statements as of and for the year ended December 31, 2016 and has not filed its annual report on Form 20-F for 2016 yet. As a result, the Company is not currently in compliance with its reporting obligations under U.S. Securities and Exchange (SEC) and New York Stock Exchange (NYSE) regulations. The Company is working with its external auditors on certain accounting and disclosure matters related to the business combination that occurred on November 30, 2015, by which the Company’s subsidiary, CSN Mineração S.A. (formerly Congonhas Minérios S.A.), acquired control of Nacional Minerios S.A. (Namisa). In addition, the Company’s audit committee is in final stages of an internal investigation of an allegation published in the press in April 2017 concerning an alleged illicit payment of R$16.5 million during the construction of its long-steel plant in Volta Redonda. The company’s audit committee has mandated well-known external counsel and advisor to conduct the investigation and no indication of any misconduct has been identified to date. The company currently does not have an estimated filing date, but is using its best efforts to finalize its financial statements and file its Form 20-F as soon as possible. São Paulo, May 24, 2017. David Moise Salama Investor Relations Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 24, 2017 COMPANHIA SIDERÚRGICA NACIONAL By: /
